Citation Nr: 1230730	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  07-24 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) prior to November 3, 2011, and to a rating higher than 70 percent since.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from December 1963 to December 1966.

This appeal to the Board of Veterans' Appeals (Board/BVA) from a March 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned a 30 percent initial rating retroactively effective from January 9, 2007, the date of receipt of this claim.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals his initial rating, VA must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of his award, to compensate him for variances in the severity of his disability, that is, for times when it has been worse than at others).

In March 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development and consideration, including especially to schedule another VA compensation examination to reassess the severity of the PTSD.

The Veteran had this additional VA compensation examination in November 2011 and, after considering the results of it and other evidence, the AMC issued a decision in March 2012 increasing the rating for the PTSD from 30 to 70 percent as of November 3, 2011, the date of that VA compensation examination.  The AMC also granted a total disability rating based on individual unemployability (TDIU) as of that same date as well as determined the Veteran was eligible for Chapter 35 Dependents' Educational Assistance (DEA), also as of November 3, 2011.

He since has continued to appeal for higher ratings for his PTSD, both prior to and since November 3, 2011.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (wherein the United States Court of Appeals for Veterans Claims (Court/CAVC) held that a rating decision issued subsequent to a notice of disagreement (NOD) granting less than the maximum available rating does not "abrogate the pending appeal").  

Consequently, this appeal now concerns whether the Veteran was entitled to an initial rating higher than 30 percent for his PTSD prior to November 3, 2011, and whether he has been entitled to a rating higher than 70 percent since.


FINDINGS OF FACT

1.  Prior to November 3, 2011, the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, but did not result in total occupational and social impairment.

2.  Since November 3, 2011, however, his PTSD has caused total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to November 3, 2011, the criteria are met for a higher 70 percent rating, though no greater rating, for the PTSD.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  Since November 3, 2011, the criteria are met for an even greater 100 percent rating for the PTSD.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim, including apprising them of the information and evidence the Veteran is responsible for providing versus the information and evidence VA will obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  A VCAA letter was sent to him in January 2007, prior to initially adjudicating his claim for service connection in March 2007, so in the preferred sequence.  The letter indicated the type of evidence and information needed to substantiate his claim and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also notified him that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted, in compliance with Dingess.

His appeal concerns his "downstream" claim for a higher initial rating for his PTSD, which, as mentioned, since has been increased during the pendency of this appeal from 30 to 70 percent as of November 3, 2011, the date of his most recent VA compensation examination.  And in Dingess the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once an NOD has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

Here, in the NOD, the Veteran took issue with the initial 30 percent rating assigned for his PTSD, and it is presumed he is seeking the highest possible rating or maximum benefit available under the law.  Id.; see also AB.  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent him an SOC, and the AMC since has sent him an SSOC on remand, which, in pertinent part, contained the criteria for establishing his entitlement to higher ratings for his PTSD (both prior to and since November 3, 2011) and a discussion of the reasons and bases for not assigning higher ratings.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

Regarding the duty to assist, the Veteran's relevant medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This includes his service treatment records (STRs) and post-service VA evaluation and treatment records, including the reports of his VA compensation examinations.  There is no indication that any additional evidence, relevant to this claim, is available and not part of the claims file.  There equally is no indication there has been a material change in the severity of his PTSD since he was last examined for compensation purposes on November 3, 2011, following and as a direct result of the Board remanding his claim in March 2011.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that the Board remand his claim, yet again, solely because of the mere passage of time since that otherwise adequate VA examination on November 3, 2011.  See VAOPGCPREC 11-95; Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (The requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time).  The results of that most recent November 3, 2011, VA examination show the Veteran has total social and occupational impairment, such that the highest possible rating of 100 percent is warranted for his PTSD as of the date of that examination.  The Board also is increasing his initial 30 percent rating to 70 percent for the immediately preceding period dating back to the filing of his claim.  In having him undergo that additional mental status examination, and in so doing obtaining the information and evidence needed to properly rate his PTSD, there was compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with a remand directive, as a matter of law, and the Board itself commits error in failing to ensure compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial", even if not "exact", compliance with a remand directive and still satisfy the purpose of the remand).

The February 2007 and more recent November 2011 VA examination reports are sufficiently comprehensive and supported by the other evidence of record.  These examinations are adequate for rating purposes as the claims file was reviewed, so the examiners considered the relevant history, and since they examined the Veteran personally, provided findings in sufficient detail to address the applicable rating criteria, and included discussion of the underlying rationale for their opinions and conclusions regarding the severity of the PTSD.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the examinations are adequate upon which to base a decision in this appeal.  The Veteran was specifically examined to assess and then reassess the severity of his PTSD.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

So, in summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Rating the PTSD

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to this determination is resolved in the Veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  His entire history is considered when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of his claim, the Board finds that some further discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged" rating.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (since extending this practice even to claims that do not involve initial ratings).

The AMC already assigned what amounted to a "staged" rating since the AMC increased the rating for the PTSD from 30 to 70 percent as of November 3, 2001, the date of the most recent VA compensation examination on remand.  However, the Board finds that the Veteran was entitled to this higher 70 percent rating even initially, so even as of his January 9, 2007 claim.  Moreover, he has been entitled to an even higher 100 schedular percent rating (so not just a TDIU) since his VA compensation examination on November 3, 2001.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  PTSD, in particular, is evaluated under Diagnostic Code (DC) 9411 according to a General Rating Formula for Mental Disorders.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

Whereas a 100 percent rating is provided for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.


Also in determining the severity of the Veteran's PTSD, the Board has considered the Global Assessment of Functioning (GAF) scores that have been assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  An examiner's classification of the level of psychiatric impairment by a GAF score, however, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the DSM-IV for rating purposes].

The Veteran first had a VA compensation examination in February 2007.  The examiner reviewed the claims file for the pertinent history.  The Veteran reported difficulty sleeping (insomnia), limited interests, poor energy and concentration, and decreased appetite.  He also related that he had occasional suicidal thoughts, but no then current thoughts and no previous intent.  He indicated that, before going into the military, he had good relationships with his parents and sister, but that, since service, he had been married four times and had several children.  His relationship with his then current wife was "pretty good."  He said he did not see his children much and had a poor relationship with one daughter.  Although he had several friends, he just could not get close to anyone and struggled with feelings of detachment.  He reported having served in combat and witnessing the deaths of other soldiers and civilians, having killed a civilian, and having participated in a firefight.  The examiner explained that the Veteran's psychosocial functioning was impaired, at best.

Mental stratus examination revealed the Veteran was clean, neatly groomed, appropriately dressed, and casually dressed.  His psychomotor activity was unremarkable with hand wringing.  His speech was spontaneous and clear.  His attitude was cooperative and friendly toward the examiner.  His affect was full.  His mood was anxious and expansive.  He was not able to do Serial 7's or spell a word backwards (he could only spell forwards),  He was oriented in all spheres.  

His thought process and content were unremarkable.  He exhibited no delusions and his judgment was intact as he understood the outcome of his behavior.  He partially understood that he had a problem.  There were no hallucinations or inappropriate behavior.  He was able to interpret proverbs appropriately.  He did not exhibit obsessive or ritualistic behavior.  There were no panic attacks.  He denied homicidal thoughts, but acknowledged he had suicidal thoughts, though no active intent or plan.  His impulse control was fair with no history of violence.  He was able to maintain personal hygiene and there were no problems with his activities of daily living.  Memory testing revealed mildly impaired remote memory, but normal recent and immediate memory.  Upon mental status testing, the examiner concluded the Veteran had PTSD and that his GAF was 64.  It was noted that he forced distance in his relationships with friends and family, was chronically on edge, and used alcohol to help him with his symptoms which interfered with his family life and had resulted in some legal problems.  The examiner indicated the Veteran was able to handle his own affairs and finances.  He was not then currently employed, but was between jobs.  He contended that his then current unemployment was due to his PTSD, but did not assert unemployability.  It was noted that he had gone some 40 years without treatment.  The examiner opined that there was not total occupational or social impairment due to the PTSD, but that the PTSD signs and symptoms resulted in deficiencies in most areas, citing as examples the Veteran's negative encounters with police and his poor relationships, his problems with concentrations, his motivation problems at work, and his mood issues with depression.  The examiner also indicated there was reduced reliability and productivity on account of the PTSD.

When reexamined for VA compensation purposes on November 3, 2011, the Veteran's history was again explored, and it was observed that he had not been working in his prior profession as bricklayer.  His wife was indicated to be his sole support system.  He had no friends or contact with anyone else.  He spent most of his time watching television and was unable to do much at his house because of his limited physical activity due to his cardiovascular problems (service connection is also in effect for coronary artery disease (CAD), and he has had an additional 60 percent rating for his CAD effectively since August 31, 2010).  He was taking medication for his PTSD and sleep problems.  His present PTSD symptoms included nightmares three times per week, flashbacks every other day, and intrusive thoughts and memories of Vietnam daily.  He avoided reminders of war.  He isolated himself in his house and only left for specific appointments, but was very guarded and vigilant when he was out of his home.  He had a poor history of interpersonal relationships and, although married, he had not had physical contact with his wife for years.  He was withdrawn and isolated.  He also reported cognitive issues, with problems with concentration and memory.  He said he had exaggerated startle response and irritability when around others.  Further, he related that he had significant depressive symptoms daily with sad moods, crying spells, anhedonia, lethargy, fatigue, somatic complaints, and thoughts of suicide.  He had purchased a pistol without an actual plan to harm himself, but he had it on hand just in case.  There were no psychotic symptoms, but he was drinking heavily everyday and reported a recent history of cocaine use.

Mental status examination revealed a somewhat disheveled looking man with a very scruffy beard and who was somewhat malodorous.  The Veteran seemed nourished and was attentive, but acted fidgety and ill at ease while cooperating with the examination.  He was also very shaky and tremulous.  He had normal rate and rhythm to his speech.  He was oriented in all spheres.  His mood was anxious and his affect was sad and blunted.  His fund of knowledge was poor.  There was no evidence of a thought disorder, hallucinations, delusions, excessive ritualistic behavior, panic attacks, inappropriate behavior, or homicidal ideation.  He seemed capable of performing minimal personal hygiene, although was somewhat disheveled on the examination, and seemed to have some control of his impulses.  He had difficulty interacting with others.  He made errors in performing Serial 7's and a spelling exercise, but was able to give correct monetary change and perform other memory tests.  The examiner explained that the Veteran had PTSD and major depressive disorder, both severe.  His current social and economic situation was consistent with his diagnoses and the examination.  The examiner felt that the Veteran was totally occupationally impaired as well as totally socially impaired.  He was not capable of engaging in any social activities.  His GAF was 50.


In sum, in considering these two VA compensation examination reports, the Veteran's PTSD clearly has worsened over the past several years, as he is no longer able to work or engage in any social interactions.  His personal care for his appearance has decreased, as has his overall mental status functioning.  While his GAF scores have ranged from 50 to 64, indicating mild-to-serious impairment, his symptoms on the whole more nearly approximate those commensurate with a 70 percent rating, that is, for the initial period at issue from January 9, 2007 to November 2, 2011.  Specifically, the February 2007 VA compensation examiner confirmed the Veteran had occupational and social impairment with deficiencies in most areas, detailing his impairment in those areas.  This level of impairment is rated as 70-percent disabling, so the initial 30 percent rating must be increased to this higher 70-percent level for this immediately preceding period from January 9, 2007 to November 2, 2011.  38 C.F.R. §§ 4.3, 4.7.

He is not entitled to an even higher 100 percent schedular rating during this initial period, however, as he did not have gross impairment in his thought processes or communication.  He also did not suffer from persistent delusions or hallucinations.  As well, his behavior was not grossly inappropriate, and he was able to perform activities of daily living, including maintenance of minimal personal hygiene.  He also was correctly oriented in all spheres (to time, person, place and situation).  And although he had some memory impairment, he did not have memory loss for names of close relatives, own occupation, or own name.  So, overall, he was basically functioning on his own - albeit with some limited support from his wife.

But from November 3, 2011, onwards, total occupational and social impairment has been shown to, in turn, warrant an even higher 100 percent schedular rating for the PTSD (so not just the TDIU he received as of this same date).  At the conclusion of the more recent VA compensation examination on November 3, 2011, the examining psychiatrist confirmed the Veteran has total occupational and social impairment.  He no longer can socially interact with others and his personal hygiene appeared poor.  He had withdrawn from even his wife and was unable to work.  

He was much less interactive with the examiner and appeared very uncomfortable, as opposed to the prior examination when he was cooperative and friendly.  Overall, the examiner resultantly felt there was total impairment in all areas, thus warranting the highest possible rating of 100 percent as of the date of that examination.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997) (discussing the three possible effective dates that may be assigned for a higher rating depending on the facts of the case:  (1) if the increase in disability occurs after the claim is filed, then the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if the increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if the increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

The use of the phrase "such symptoms as", followed by a list of examples, provides mere guidance as to the severity of symptomatology contemplated for each rating.  So use of this terminology permits consideration of items listed as well as other symptoms and, most importantly, contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  The evidence, including especially the clinical findings, shows the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with deficiencies in most areas, rather than total occupational and social impairment, prior to November 3, 2011.  During his earlier VA compensation examination in February 2007, his relationship with his wife was satisfactory.  He was able to interact with her and the examiner.  He had friends, even if the relationships were not necessarily what he would consider close.  He had suicidal ideation, but no active intent or plans.  He was "in between" jobs, so, while not working, not necessarily unemployable per se since he was still interested in working and apparently even then actively trying to obtain employment and still capable of working.  On his July 2007 VA Form 9, Substantive Appeal to the Board, he indicated that he felt he met the criteria for a 50 percent rating (rather than 30 percent rating), so a rating that is actually less than the 70 percent rating he is receiving in this decision for this initial period at issue.

It was not until his additional VA compensation examination on November 3, 2011, that his functioning had decreased so markedly that he displayed an inability to function socially or industrially, had withdrawn from his wife, and had purchased a pistol in case he needed to carry out his thoughts of suicide.  Thus, he is entitled to at most a 70 percent rating prior to November 3, 2011, but an even higher 100 percent rating since.

This, then, in effect, is a further "staging" of his rating to compensate him for this variance in the severity of his PTSD both prior to and since that date.  See Fenderson, 12 Vet. App. at 125-26.

In considering this appeal for higher ratings both prior to and since November 3, 2011, the Board also has considered whether the Veteran was entitled to a greater level of compensation on an extra-schedular basis for the initial time period at issue prior to November 3, 2011, when he did not have this maximum possible 100 percent schedular rating.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a precedent case, the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, though, the symptoms associated with the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by the relevant DC, 9411, at the 70-percent level, so the Board finds that the rating criteria reasonably describe his disability for the initial period at issue when he did not have the maximum 100 percent schedular rating.  Therefore, referral for consideration of an 
extra-schedular rating is unwarranted.


ORDER

Prior to November 3, 2011 (specifically, from January 9, 2007, until November 2, 2011), a higher 70 percent rating is granted for the PTSD, subject to the statutes and regulations governing the payment of VA compensation.

And from November 3, 2011, onwards, an even higher 100 percent schedular rating is granted for the PTSD, also subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


